DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jagenstedt (US 2015/0189830).
Jagenstedt discloses:
a motive component comprising a motor (66) to drive a motion element (68); 
a functional component (50) arranged to perform a task, the functional component releasably engaged with the motive component to allow the functional component to be interchanged (¶ 0024 provides that module 50 may be replaced with other interchangeable working modules).
▪ Regarding claims 4, 9:
The motion element is a plurality of wheels and tires (¶ 0025).
▪ Regarding claim 6:
Jagenstedt also discloses a microcontroller (control circuitry 12) configured to provide autonomous motion to the motive component (¶ 0020).
▪ Regarding claim 12:
Jagenstedt also discloses a lawn mower having one or more blades (¶ 0048) operable via a motor to cut grass.
▪ Regarding claim 13:
Jagenstedt also discloses a network connection (46) to provide motion to the device (¶ 0022 provides that the network communicates with the control circuitry). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jagenstedt in view of Abramson (US 2020/0201328).
Jagenstedt discloses as discussed above.  Additionally, Jagenstedt discloses:
a plurality of sensors (74), the plurality of sensors comprising a motion sensor (¶ 0028 provides for accelerometers), a proximity sensor (¶ 0028 provides that the sensors 74 may detect boundaries), an optical sensor (¶ 0028 provides for an optical flow sensor), one or more cameras (¶ 0028 provides for a camera), and one or more GPS components (¶ 0028 provides for GPS).
¶ 0028 provides that any number of sensors may be employed; however, Jagenstedt does not directly disclose: a thermal sensor, a light sensor, a microphone in operable communication with a sound-interpretation module, or an infrared sensor.
Jagenstedt also does not directly disclose a track belt.
Abramson teaches: a thermal sensor (80 - ¶ 0078), light sensor (¶ 0078), a microphone in operable communication with a sound-interpretation module (¶ 0082 provides for response to a sound stimulus – noise recognized as being from an animate being), or an infrared sensor (¶ 0078).
Abramson also teaches a track belt in lieu of wheels (see ¶ 0068).
Based on the teaching of Abramson, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jagenstedt by including additional sensors in order to provide additional means of optimizing the monitoring and operation of the device, and to include a track as a means of traversing soft surfaces, particularly snow.



Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jagenstedt in view of Grant (US 2021/0092891).
Jagenstedt discloses as discussed above, but does not directly disclose a pneumatically operated 
Grant teaches a pneumatically operated motion element (¶ 0047 provides for air pumps that may create propulsion.
Based on the teaching of Grant, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jagenstedt by including a pneumatically operated element in order to include a well-known and efficient powering means for the device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jagenstedt in view of Williams (US 3,882,615).
Jagenstedt discloses as discussed above.  ¶ 0024 provides for a snow throwing attachment which may be powered by a work motor (70 - ¶ 0026), but does not directly disclose a blade and direct chute.
Williams teaches an interchangeable device with a functional component that includes a snow blower (20), the snowblower comprising a blade (26) to expel snow through a direct chute discharge (31).
Based on the teaching of Williams, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jagenstedt in order to provide a means of moving the displaced snow from the path of the device.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jagenstedt in view of Abramson as applied to claim 15 above, and further in view of Grant.
Jagenstedt and Abramson disclose as discussed above, but do not directly disclose a pneumatically operated element.
As provided above, Grant teaches a pneumatically operated motion element (¶ 0047).
Based on the teaching of Grant, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a pneumatically operated element in the modified Jagenstedt device in order to include a well-known and efficient powering means for the device.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jagenstedt in view of Abramson and Grant as applied to claim 17 above, and further in view of Williams.
Jagenstedt, Abramson and Grant discloses as discussed above, but do not directly disclose a blade and direct chute.
As provided above, Williams teaches an interchangeable device with a functional component that includes a snowblower comprising a blade (26) to expel snow through a direct chute discharge (31).
Based on the teaching of Williams, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a blade and chute in the modified Jagenstedt device in order to provide a means of moving the displaced snow from the path of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
July 13, 2022


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611